Citation Nr: 0121635	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by hair loss, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for myocardial 
infarction, claimed as chest pains, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic 
fatigue/sleep shift disorder, to include as due to an 
undiagnosed illness.

10.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

11.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

12.  Entitlement to an initial evaluation in excess of 10 
percent for left bunionectomy with osteoarthritis.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from June 1970 to June 1974, 
from October 1981 to February 1982, from October 1988 to 
April 1989, and from September 1990 to February 1992, in 
addition to multiple periods of active duty with the Army 
Reserve and the Ohio National Guard, dating through 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1993 and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.

In a decision of May 25, 2000, the Board granted service 
connection for degenerative joint disease manifested by joint 
soreness and denied the veteran's remaining claims.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which, upon a 
motion by the Secretary of Veterans Affairs, affirmed the 
Board's decision on the issue of entitlement to service 
connection for degenerative joint disease, vacated the 
Board's decision on the remaining issues, and remanded the 
case to the Board for further proceedings, in light of the 
Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1. Androgenic alopecia, resulting in scalp hair loss, has 
been medically linked to the veteran's active service.

2. The veteran's left bunionectomy with osteoarthritis is 
manifested by not more than severe hallux valgus 
equivalent to amputation of the great toe, or operated 
with resection of metatarsal head, with X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups, but without occasional incapacitating 
exacerbations.

3. The veteran manifests Level I hearing in the right ear.


CONCLUSIONS OF LAW

1. Androgenic alopecia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000).

2. The criteria for an initial evaluation in excess of 10 
percent for left bunionectomy with osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, 
Diagnostic Codes 5003-5280 (2000).

3. The criteria for an initial compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, 4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the claim for service 
connection for a disability manifested by hair loss and the 
claims for increased initial evaluations, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to those claims which the RO has not obtained and 
considered.  The RO and the Board have notified the veteran 
of the requirements in law to establish service connection 
for a disability claimed to have been incurred during active 
service and the requirements in law for increased evaluations 
for hearing loss and foot disability.  In addition, the 
veteran was afforded VA orthopedic and audiological 
examinations to assist in rating his service connected 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the reports of the 
examinations reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical and audiometric examinations, recorded the 
examination findings, and rendered appropriate diagnoses.  
For these reasons, the Board finds that the examinations were 
adequate for rating purposes.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for a disability manifested by hair loss and his 
increased rating claims and that the notice provisions of the 
VCAA have been complied with.  The Board will, therefore, 
proceed to consider the veteran's claims for service 
connection for a disability manifested by hair loss and for 
increased evaluations on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-98 (2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A).  

I. Service Connection for Disability Manifested by Hair Loss

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

The record contains color photographs of the veteran taken 
prior to his service in Operation Desert Storm, which showed 
him to have a full head of hair, and subsequent to his 
service in Operation Desert Storm, which show baldness.

At a service department examination in August 1994, it was 
noted that the veteran's scalp hair was thinned diffusely.  
The hair loss was found to be of questionable etiology.  

At a service department examination in August 1995, diagnoses 
included androgenic alopecia.

At a VA dermatology evaluation in August 1995, the impression 
was androgenic alopecia.  The examining dermatologist stated 
that he could not explain the veteran's history of rapid 
onset of hair loss.

In December 1995, the veteran was seen by C. G. Toby Mathias, 
MD, a private dermatologist with the veteran's health plan, 
whose assessment was alopecia secondary to seborrheic 
dermatitis and follicular degeneration.  Dr. Mathias reported 
that, given the clear temporal relationship of hair loss to 
the veteran's participation in Operation Desert Storm, it was 
most likely that his hair loss was secondary to such 
participation.

The Board finds that Dr. Mathias' opinion links the veteran's 
androgenic alopecia to his period of active service in 
Operation Desert Storm.  There is no medical evidence 
contrary to Dr. Mathias' opinion.  The Board concludes that 
androgenic alopecia is related to the veteran's active 
service and service connection for androgenic alopecia is 
thus established.  38 C.F.R. §§ 1110, 1131.


Claims for Increased Evaluations

Service connection was granted for right ear hearing loss and 
left bunionectomy with osteoarthritis in September 1993.  The 
veteran filed a notice of disagreement with respect to the 
grant of zero percent initial evaluations for each of these 
disabilities, and this appeal on those issues ensued.  As the 
veteran disagreed with the initial rating assigned following 
a grant of service connection, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Although the bunionectomy has 
been reevaluated as 10 percent disabling, the veteran has not 
indicated that he is satisfied with that rating.  As 10 
percent is not the maximum award available, the issue remains 
viable for Board review.  See  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  


II. Evaluation of Bunionectomy With Osteoarthritis

The veteran's left bunionectomy with osteoarthritis is 
currently evaluated as 10 percent disabling under Diagnostic 
Codes 5003-5280.  Under these provisions, a 10 percent 
evaluation is warranted for arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, or for unilateral hallux valgus either operated 
with resection of metatarsal head or severe and equivalent to 
amputation of great toe.  A 20 percent evaluation is 
warranted with X-ray evidence as above with the addition of 
occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5280. 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

For the following reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for this foot condition.

The record demonstrates that the veteran had a bunionectomy 
while in service in January 1992.  He has continued to 
complain of pain in that area, although X-rays show the area 
is well-healed with mild or early degenerative changes and 
examinations generally demonstrate good range of motion.  His 
primary treating physician for this condition has been A. 
Penix, M.D., of Group Health Associates.  When seen by Dr. 
Penix in September 1992, mild residual degenerative arthritis 
was noted, along with good correction of the bunionectomy and 
some limited dorsiflexion of the great toe.  In April 1993, 
the diagnosis was early degenerative changes of the left 
great toe.  The recommendation was symptomatic treatment with 
Advil and activity limitation.  Findings on examination in 
January 1995 included degenerative arthritis with X-ray 
evidence of some moderate change in the MP joint.  In October 
1995, the veteran reported discomfort and pain in the left 
great toe.  The examination revealed 10 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  

The report of an August 1995 examination related to screening 
for Gulf War-related illness shows an X-ray report dated in 
August 1995 finding early systemic degenerative changes in 
the lower extremities, including symmetric hallux valgus 
deformity along with early changes on the left without acute 
erosive change.  

A report of VA evaluation dated in April 1996 revealed 
complaints primarily related to the knee and hip.  Also in 
April 1996, the veteran saw David J.  Lustig, M.D., at Group 
Health Associates, at which time limitation caused by 
degenerative arthritis of the left great toe was noted.  The 
veteran was to return for treatment on a symptomatic basis.  
The record shows ongoing complaints without progressive 
findings.  

Applying the appropriate criteria to the facts of this claim, 
the Board concludes that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
left bunionectomy with osteoarthritis.  While the veteran 
does demonstrate X-ray evidence of joint involvement and 
symmetric congenital hallux valgus operated on the left, the 
evidence does not demonstrate that this condition is 
equivalent to amputation of great toe.  Further, there is no 
compelling evidence of incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280.  Although the 
veteran has complained of pain and discomfort, there is no 
competent medical evidence that this condition is even 
occasionally incapacitating.  As noted, records show that he 
is only limited symptomatically.  He has been able to control 
his pain with Advil.  These factors do not suggest 
incapacitation.  

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  In this regard, the Board has also 
considered whether an increased evaluation could be warranted 
based on foot injury, tarsal nonunion or malunion, claw foot 
or flat foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284, 
5283, 5278, 5276.  However, the veteran has not complained of 
symptoms meeting the criteria for an increased evaluation for 
these conditions, and findings on examinations and treatment 
records do not suggest any continued problems consistent with 
criteria in excess of 10 percent.  Finally, there do not 
appear to be any other discernible disabilities which stem 
from the veteran's condition.  Accordingly, no other 
schedular rating is appropriate or available.  

Furthermore, the record does not support additional 
compensation based on pain, weakness or functional 
limitation.  The pathology relevant to the veteran's bunion 
and osteoarthritis is appropriately compensated by his 
current rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

In short, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's left bunionectomy with 
osteoarthritis under the schedular criteria for evaluating 
such disorders.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  


III. Evaluation for Right Ear Hearing Loss

A September 1993 rating decision granted service connection 
for right ear hearing loss.  A noncompensable (zero percent) 
disability evaluation was assigned.  The veteran appealed 
that evaluation.  See Fenderson, 12 Vet. App. at 127.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 
Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  

It is reported in the explanation regarding the revisions in 
the Federal Register, however, that the revisions of the 
sections addressing ear and other sense organs are part of 
the overall revision of the rating schedule based on factors 
such as medical advances rather than representing 
liberalizing interpretations of regulations.  See 64 Fed. 
Reg. 25202, 25204 (1999).  In any event, the Board notes that 
the differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
inconsequential; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In this case, there are a multitude of records relating to 
right ear hearing loss.  None of these records, however, 
supports a finding that the hearing loss warrants a 
compensable rating under any pertinent criteria.  In 
assigning a noncompensable evaluation for right ear hearing 
loss, the RO considered service medical records and reports 
from VA audiological evaluations.  Service medical records 
prior to December 1992 show normal hearing.  VA audiological 
evaluation in December 1992 noted complaints of right ear 
hearing loss since the veteran returned from Saudi Arabia.  
Audiological testing revealed pure tone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
30
25
LEFT
15
10
10
15
15

The average pure tone threshold was 36 decibels for the right 
ear and 13 for the left.  Speech recognition was 92% in the 
right ear and 100% in the left ear.  

Based on this evidence, service connection was granted and a 
noncompensable evaluation was assigned.  

A written statement from Robert Schrimpf, M.D., dated in May 
1993, indicates that the veteran has nerve type hearing loss 
in the right ear with a speech reception threshold of thirty 
five decibels, based on an April 1993 audiogram.  Dr. 
Schrimpf recommended hearing aids.  

Audiological testing in November 1995 for periodic 
examination for National Guard service demonstrate pure tone 
decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
45
35
LEFT
20
20
15
20
15

The average pure tone threshold was 47.5 decibels for the 
right ear and 17.5 for the left.  

Audiological testing in January 1996 for periodic examination 
for National Guard service demonstrate pure tone decibel 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
60
40
40
LEFT

15
15
15
15

The average pure tone threshold was 47.5 decibels for the 
right ear and 15 for the left.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of I for each ear 
(between 0 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  The Board thus finds 
that the veteran's right ear hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss under both the former and the revised criteria.

The Board has also considered the veteran's statements that 
his hearing loss warrants a compensable evaluation because 
this disability has worsened over time.  However, there is no 
competent medical or audiological evidence that his service-
connected hearing loss has increased to a level in excess of 
the currently assigned noncompensable level under 38 C.F.R. 
§ 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.

IV.  Consideration of extraschedular evaluations

In reaching these decisions, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that either the veteran's left 
bunionectomy with osteoarthritis or right ear hearing loss 
has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  The record shows that the veteran has 
worked at a local VA facility and that he has taken a good 
deal of leave and asked for reassignment due to a combination 
of impairments.  He has also been medically retired from the 
armed services due to a combination of ailments.  Neither 
hearing loss nor the left bunionectomy with osteoarthritis 
are significant contributing factors either to the veteran's 
medical leave or his retirement.  Records show that he 
requested alterations in his work schedule at the VA 
domiciliary primarily secondary to sleep shift disorder and 
fatigue.  Moreover, his separation from the Ohio National 
Guard in April 1999 was also noted to be due to, "a 
multitude of ailments."  The Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased evaluation claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2000). 

ORDER

Service connection for androgenic alopecia is granted.

An initial evaluation in excess of 10 percent for left 
bunionectomy with osteoarthritis is denied.

An initial compensable evaluation for right ear hearing loss 
is denied.


REMAND

With regard to the remaining service connection claims, the 
Board notes that the veteran's representative has requested 
that, pursuant to the VCAA, the claims be remanded to the RO 
so that the veteran may be notified of the evidence which 
would be necessary to substantiate the claims and be afforded 
an opportunity to submit such evidence.  The Board will 
accede to the representative's request.

In addition, however, the Board notes that, in a supplemental 
decision of October 1995, a hearing officer, who had presided 
at the veteran's personal hearing in January 1995 at 
Cincinnati, Ohio, granted one or more of the veteran's 
service connection claims without making clear the specific 
disabilities for which he was granting service connection.  
In his supplemental decision, the hearing officer stated, 
"Service connection is granted for an undiagnosed illness 
under 38 C.F.R. 3.317."  In the supplemental decision, the 
hearing officer referred to the veteran's claimed fatigue and 
depression, but he did not state that service connection was 
being granted for fatigue and/or depression.  Furthermore, it 
does not appear that a rating decision promulgating the 
hearing officer's supplemental decision was ever issued 
either by the RO in Louisville, Kentucky, which had 
jurisdiction over the veteran's claims for part of the appeal 
period, or by the RO in Cleveland, Ohio.  While this case is 
in remand status, the RO in Cleveland will have an 
opportunity to promulgate such a rating decision.

In the event that promulgation of the hearing officer's 
October 1995 supplemental decision does not result in 
allowance of service connection for depression, chronic 
fatigue/sleep shift disorder, and memory loss, further 
development of the evidence on those issues should be 
undertaken.

The record reveals that, in December 1989 (prior to Operation 
Desert Storm), the veteran's private internist, Dr. David J. 
Lustig, noted an impression of chronic fatigue, maybe 
secondary to stress and some depression.

At a VA psychiatric examination in December 1992, impressions 
included, on 
Axis I, delayed grief reaction to sister's death and, on Axis 
II, paranoid personality.  The examiner stated that the 
veteran did not appear to be depressed at the time of the 
examination.  He recommended psychological testing to clarify 
the underlying depression and grief reaction.

In August 1993, Dr. Lustig noted an impression of chronic 
fatigue of unknown cause, cannot rule out some type of 
exposure in Desert Storm.

In August 1995, findings of a service department MRI were 
consistent with a small, old stroke in the right thalamus.  
At a neurological evaluation, findings included a right 
thalamic lesion, age indeterminate, likely a small cerebral 
vascular accident (CVA).  The neurologist stated that, if 
there were positive findings on an MMPI and cognitive 
testing, he would recommend follow-up with full 
neuropsychiatric testing.
The diagnosis was right thalamic infarct on MRI of unknown 
age and unknown relationship to the patient's complaint of 
memory loss.

At a service department examination in November 1995, 
diagnoses included intermittent short-term memory loss 
secondary to Persian Gulf syndrome.

In March 1996, Paul Samson, Ph. D., a psychologist with the 
veteran's health plan, reported that the veteran had been his 
patient since March 1992.  In December 1992, the veteran had 
mentioned the suicide of his sister, but it was never a major 
issue in therapy.  Dr. Samson stated his opinion that the 
veteran's depression was not related to his sister's death 
and the veteran did not have a delayed grief reaction.  Along 
with depression, fatigue, and sexual dysfunction, the 
veteran's complaint of memory problems had been an ongoing 
issue in his treatment sessions.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should promulgate a rating 
decision implementing the supplemental 
decision of a hearing officer in 
October 1995.

2. With regard to any of the veteran's 
service connection claims which have 
not been granted, the RO should notify 
the veteran of the evidence, to 
include medical or lay evidence, which 
would be necessary to substantiate the 
claims and permit him a reasonable 
period of time within which to submit 
additional evidence.

3. With regard to the claims for service 
connection for depression, chronic 
fatigue/sleep shift disorder, and 
memory loss, in the event that service 
connection for all such disabilities 
was not granted by the rating decision 
promulgating the hearing officer's 
supplemental decision of October 1995, 
the RO should arrange for the veteran 
to be evaluated by a psychologist and 
a psychiatrist.  It is imperative that 
the examiners review the pertinent 
medical records in the claims file.  
The psychologist should conduct 
testing to determine the nature and 
extent of any cognitive or 
psychological impairment or 
abnormality.  After reviewing the 
report of psychological testing and 
interviewing and evaluating the 
veteran, the psychiatrist should 
render appropriate diagnoses on Axis I 
and II and, also, offer an opinion on 
the question of whether it is more 
likely, less likely, or at least as 
likely as not that a depressive 
disorder, a disorder manifested by 
chronic fatigue/sleep shift disorder, 
and/or a disability manifested by 
memory loss, if found, are 
etiologically related to any incident 
or manifestation during the veteran's 
service in Southwest Asia from 
December 13, 1990, to March 26, 1991.  
A rationale for the opinion expressed 
should be stated.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran, to afford him due process, 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



